DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brent Chatham (Reg. No. 73954) on 12/16/2021.

The application has been amended as follows: 
Claim 18 (Canceled).
Claim 19 (Canceled).

Allowable Subject Matter
Claims 1-2, 4-6, 8-9, and 12-17 allowed.
The following is an examiner’s statement of reasons for allowance:

The Independent claim 1 is allowed for disclosing:
generating a future point cloud corresponding to a future time, before the future time has occurred, based on the current and previous point clouds, wherein the future point cloud represents a prediction; 
after generating the future point cloud but before the future time has occurred, identifying the object within the future point cloud so as to predict a location of the object at the future time; 
computing, based on the location of the object within the future point cloud, the second predicted motion of the object; and 
predicting, based on the first predicted motion of the object and the second predicted motion of the object, the future motion of the object.

Nomoto et al. (US 5408414 B1) teaches predicting the route of a target based on sensor readings. However, Nomoto fails to teach generating a future point cloud corresponding to a future time, before the future time has occurred, based on the current and previous point clouds, wherein the future point cloud represents a prediction; after generating the future point cloud but before the future time has occurred, identifying the object within the future point cloud so as to predict a location of the object at the future time;  computing, based on the location of the object within the future point cloud, the second predicted motion of the object; and  predicting, based on the first predicted motion of the object and the second predicted motion of the object, the future motion of the object.

Zeng et al. (US 20120116662 A1) teaches generating a predicted group of measurement for a future time based on previous groups. However, Zeng fails to teaches predicting, based on the first predicted motion of the object and the second predicted motion of the object, the future motion of the object.
Yokota et al. (US 20180336701 A1) teaches predicting a frame based on a previous frame and identifying an object in a predicted frame. However, Yokota fails to teach computing, based on the location of the object within the future point cloud, the second predicted motion of the object; and predicting, based on the first predicted motion of the object and the second predicted motion of the object, the future motion of the object.

Dependent claims 2, 4-6, 8-9, and 12-17 are allowed for depending from the allowed claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARTER W FERRELL whose telephone number is (571)272-0551. The examiner can normally be reached Monday - Friday 8:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/CARTER W FERRELL/Examiner, Art Unit 2863        

/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863